United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60249
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALAN THOMAS MOODY,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                       USDC No. 2:05-CR-89-ALL
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Alan Thomas Moody was convicted of armed bank robbery in

violation of 18 U.S.C. § 2113(a).   Moody appeals his 96-month

sentence which included an upward departure.   Moody argues that

the extent of the district court’s upward departure was

unreasonable because the departure did not advance the objectives

of 18 U.S.C. § 3553(a)(2) and was not justified by the facts of

the case.

     Pursuant to United States v. Booker, 543 U.S. 220 (2005),

this court ultimately reviews sentences for reasonableness.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60249
                                -2-

United States v. Smith, 440 F.3d 704, 706 (5th Cir. 2006).     The

sentencing court’s factual findings are accepted unless clearly

erroneous, and the application of the Guidelines is reviewed de

novo.   Id.

     The district court based its decision to upwardly depart on

permissible grounds including Moody’s prior convictions for

numerous offenses for which he was not assessed criminal history

points.   See U.S.S.G. § 4A1.3(a)(2)(A) and (B); § 4A1.2, comment.

(n.8); § 4A1.2(e); United States v. Simkanin, 420 F.3d 397, 416

n.21 (5th Cir. 2005), cert. denied, 126 S. Ct. 1911 (2006).     In

so departing, the court considered the nature of Moody’s

convictions as required under § 4A1.3, when it stated that its

imposed sentence was based not only on the number of Moody’s

prior convictions, but on the facts that his convictions for

armed robbery, bank robbery, and possession of a firearm by a

convicted felon indicated a recurring pattern of criminal

behavior that had begun in 1968 and that, of Moody’s five prior

felony convictions, two were violent felonies.   See § 4A1.3,

comment. (n.2(B)).   Also, the district court’s comments reflect

§ 3553(a)’s requirement to consider the seriousness of the

offense, the need for punishment, deterrence, and protection from

future crimes by Moody.

     Moreover, the degree of the upward departure, which resulted

in a guidelines range 100% greater than Moody’s guidelines

maximum, was reasonable.   See United States v. Lambert, 984 F.2d
                           No. 06-60249
                                -3-

658, 663-64 (5th Cir. 1993) (en banc); Simkanin, 420 F.3d at 416

n.21.   Accordingly, the district court’s upward departure was not

an abuse of discretion and Moody’s sentence was reasonable.   See

Smith, 440 F.3d at 706.   Moody’s sentence is AFFIRMED.